Name: Commission Regulation (EEC) No 1703/84 of 18 June 1984 correcting Regulation (EEC) No 900/84 fixing the monetary compensatory amounts and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 161 /18 Official Journal of the European Communities 19. 6 . 84 COMMISSION REGULATION (EEC) No 1703/84 of 18 June 1984 correcting Regulation (EEC) No 900/84 fixing the monetary compensatory amounts and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 1004/84 (2), and in particular Article 3 thereof, Having regard to Commission Regulation (EEC) No 1516/78 of 30 June 1978 on adjustments to monetary compensatory amounts fixed in advance and repealing Regulation (EEC) No 651 /78 (3), and in particular Article 1 (2) thereof, Whereas Article 7 ( 1 ) of Regulation (EEC) No 11 60/82 (4), as last amended by Regulation (EEC) No 50/83 (*), lays down that the monetary compensatory amounts fixed in advance shall be adjusted if a new representative rate decided on before the application for advance fixing was lodged comes into effect ; whereas Council Regulation (EEC) No 855/84 (6) fixed a new representative rate for the cereals sector in Greece with effect from 1 July 1984 ; whereas Annex IV to Regulation (EEC) No 900/84 Q, as last amended by Regualtion (EEC) No 161 7/84 (8), should be amended to include a provision requiring the applica ­ tion of an adjustment coefficient in Greece in respect of operations in the cereals sector carried out on or after 1 July 1984, HAS ADOPTED THIS REGULATION : Article 1 1 . The section 'Greece' in Annex IV to Regulation (EEC) No 900/84 is hereby replaced by that in Annex I to this Regulation in respect of monetary compensa ­ tory amounts fixed in advance on or after 2 April 1984. 2. Annex IV to Regulation (EEC) No 900/84 is hereby replaced by Annex IV to this Regulation in respect of monetary compensatory amounts fixed in advance on or after 11 June 1984. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 1984. For the Commission Poul DALSAGER Member of the Commission (*) OJ No L 106, 12. 5 . 1971 , p. 1 . (4 OJ No L 101 , 13 . 4. 1984, p. 2. (3) OJ No L 178, 1 . 7. 1978, p. 63 . (4) OJ No L 134, 15 . 5. 1982, p . 22. 0 OJ No L 8, 11 . 1 . 1983, p . 9 . (*) OJ No L 90, 1 . 4. 1984, p. 1 . O OJ No L 92, 2. 4. 1984, p. 2. ( ») OJ No L 155, 11 . 6 . 1984, p . 1 . 19 . 6. 84 Official Journal of the European Communities No L 161 /19 ANNEX I Member States Sector concerned Coefficient Applicable to imports and exports carried out from Greece Sugar, isoglucose and durum wheat 0 1 July 1984 Cereals (except durum wheat) 0,108328 (') 1 July 1984 Cereals (except durum wheat) and poultrymeat 0 1 August 1984 I Pigmeat 0 1 November 1984 (') The monetary compensatory amounts arising from the application of these coefficients shall be charged on importation and granted on exportation. No L 161 /20 Official Journal of the European Communities 19 . 6 . 84 ANNEX IV Adjustments to be made pursuant to Article 7 (1) of Regulation (EEC) No 1160/82 to die monetary compensatory amounts fixed in advance Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 1160/82, the monetary compensa ­ tory amounts fixed in advance in the case of the Federal Republic of Germany, the Netherlands, Italy, France, Greece and Denmark from 1 1 June 1 984 until the dates set out below, shall be multiplied by the following coefficients : Member States Sector concerned Coefficient Applicable to imports and exportscarried out from Germany Milk and milk products 0,347995 1 January 1985 Cereals 0,307545 1 January 1985 Other products 0,251083 1 January 1985 Netherlands Milk and milk products 0,823397 1 January 1985 Cereals 0,768587 1 January 1985 Other products 0,686605 1 January 1985 Italy Sugar, isoglucose and durum wheat 0 1 July 1984 Cereals (except durum wheat) and poultrymeat 0 1 August 1984 Pigmeat 0 1 November 1984 France Sugar, isoglucose and durum wheat 0,480910 1 July 1984 Cereals (except durum wheat) and poultrymeat 0,480910 1 August 1984 Greece Sugar, isoglucose and durum wheat 0 1 July 1984 Cereals (except durum wheat) 0,107351 (') 1 July 1984 Cereals (except durum wheat) and poultrymeat 0 1 August 1984 Pigmeat 0 1 November 1984 Denmark Sugar, isoglucose and durum wheat 0 1 July 1984 Cereals (except durum wheat) and poultrymeat 0 1 August 1984 Pigmeat 0 1 November 1984 (') The monetary compensatory amounts arising from the application of these coefficients shall be charged on importation and granted on exportation .